Citation Nr: 1529724	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  09-46 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2015.  A transcript is of record.

The Board notes that in a February 2009 decision, the Board awarded a separate 10 percent rating for limitation of extension due to postoperative residuals of a right medial meniscectomy with early degenerative changes relying, in part, upon findings reported in a July 1999 VA examination.  The Board noted that this separate 10 percent rating was awarded for the entire appeal period (i.e., from June 8, 1999, forward).  See page 11, second full paragraph, Board decision dated February 17, 2009.  However, when the RO implemented the Board decision in March 2009, it assigned an effective date of December 6, 2006 for the award of the separate 10 percent rating under Diagnostic Code 5261 for the right knee disorder.  See VA Rating Decision dated March 4, 2009.  ON REMAND, THE RO MUST PROPERLY IMPLEMENT THE FEBRUARY 2009 BOARD DECISION AND ASSIGN AN EFFECTIVE DATE OF JUNE 8, 1999 (AS OPPOSED TO THE CURRENTLY ASSIGNED DATE OF DECEMBER 6, 2006) FOR THE SEPARATE 10 PERCENT RATING UNDER DC 5261 FOR POSTOPERATIVE RESIDUALS RESIDUALS OF A RIGHT MEDICAL MENISCECTOMY WITH DEGENERATIVE CHANGES.  


The Veteran submitted an application for a total disability rating based on individual unemployability in September 2014, but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

This claim must be remanded for further development in order for the Board to make an informed decision.  First, the Veteran reported that his in-service stressor was watching a fellow service member catch fire when they were both working on a vehicle's motor.  The RO made a formal finding that there was a lack of information required to verify the Veteran's stressor.  However, during the May 2015 hearing, the Veteran provided more specific information regarding the timing of the in-service stressor.  Thus, on remand, the AOJ should attempt to verify this stressor via the Joint Services Records Research Center (JSRRC) or appropriate records repository, including records for the Second Army Division, 17th Engineer Battalion, to which the Veteran was assigned at this time.

Second, the Veteran was never examined regarding his acquired psychiatric disorders.  There is sufficient evidence in the file to warrant an examination and opinion for these conditions.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this regard, the Veteran has stated several times that he has suffered from depression and PTSD symptoms related to his in-service stressor.  Thus, a VA examination and opinion is necessary, as set forth below.

Finally, the Veteran's recent VA records should also be obtained and associated with the claims file.



Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since March 2014 and associate them with the claims file.

2.  Make appropriate efforts to verify through the Joint Services Records Research Center (JSRRC), records for the Second Army Division, 17th Engineer Battalion, and/or any other appropriate records repository, whether a service member suffered burns as a result of working on a vehicle.  The request should be made for the period from April 1, 1975 to September 30, 1975.  For specific details regarding the Veteran's claimed stressor, please review the hearing transcript dated May 14, 2015.

If the Veteran's alleged stressor cannot be verified, a memorandum making a formal finding of inability to verify the stressor should be issued for the file which sets forth the efforts made to verify the stressor.  The Veteran should also be notified of VA's inability to verify the stressor. 

3.  Thereafter, schedule the Veteran for a VA examination to be conducted by a psychologist or psychiatrist.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  

The examiner should identify all psychiatric disorders found to be present (i.e., depression, adjustment disorder with depressed mood, PTSD, etc.)

In regard to EACH diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the in-service stressor described by the Veteran of seeing a fellow service member burned while working on a vehicle. 

If a diagnosis of PTSD is deemed appropriate, the examiner should clearly explain how the diagnostic criteria are met and comment upon the link between the above-noted stressor and the Veteran's symptoms.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative an appropriate SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

